FOR IMMEDIATE RELEASE Lincoln Financial Group Completes Comprehensive Capital Plan Contributes $1 Billion to The Lincoln National Life Insurance Company PHILADELPHIA, July 10, 2009 – Lincoln Financial Group (NYSE:LNC) today announced that it has completed a comprehensive capital plan comprised of a mix of common equity, debt, and preferred shares. The capital plan raised $2.1 billion in capital, including $690 million of common stock and $500 million of senior notes in the private markets. Lincoln completed the third component of its capital plan today by issuing $950 million in preferred shares pursuant to the U.S. Treasury’s Capital Purchase Program.
